the Specificity of Charges included the following: (1) unbecoming conduct
                 that reflects negatively upon appellant (Class 5), (2) neglect of duty for
                 failure to discharge duties resulting in serious physical injuries to an
                 inmate (Class 5), (3) neglect of duty constituting a security violation (Class
                 5), and (4) neglect of duty for concealing evidence (Class 3). Ultimately,
                 appellant terminated respondent based on the allegations contained in the
                 Specificity of Charges. According to Nevada Department of Corrections
                 Administrative Regulation 339, the appointing authority is the "Director,"
                 who "has the final and overall responsibility for administering employee
                 discipline."
                                Respondent appealed the appointing authority's decision and
                 requested a hearing on the matter before the Nevada State Personnel
                 Commission. The hearing officer reversed and remanded appellant's
                 adjudication, concluding that while one of the three Class 5 allegations
                 was established, because respondent was a model employee outside of the
                 mistake at issue, his termination would not be in the best interests of
                 public service. Accordingly, the hearing officer ordered appellant to
                 reinstate respondent and administer a lesser form of discipline. Appellant
                 then filed a petition for judicial review of the hearing officer's decision and
                 a motion for a stay pending appeal. The district court first denied the
                 motion for a stay, and after determining that respondent did not violate a
                 long-standing policy or rule, it denied the petition for judicial review. This
                 appeal follows.
                                As a preliminary matter, we note that respondent has filed a
                 motion to dismiss, arguing that numerous factors render the appeal moot.
                 After reviewing the motion, opposition, reply, and other documents before
                 this court, we conclude that the appeal is not moot.

SUPREME COURT
       OF
    NEVADA
                                                        2
(011947A    ea
                              We next consider the district court's decision to deny
                  appellant's petition for judicial review. "When reviewing a district court's
                  denial of a petition for judicial review of an agency decision, this court
                  engages in the same analysis as the district court."         Taylor v. Dep't of
                  Health & Human Servs., 129 Nev., Adv. Op. 99, 314 P.3d 949, 951 (2013)
                  (internal quotation omitted). We defer to "an agency's interpretation of its
                  governing statutes or regulations if the interpretation is within the
                  language of the statute."   Id. (internal quotation omitted). We review
                  other questions of law de novo. See Bisch v. Las Vegas Metro. Police Dep't,
                  129 Nev., Adv. Op. 36, 302 P.3d 1108, 1112 (2013). Finally, we uphold
                  findings of fact when supported by substantial evidence, which is defined
                  as "evidence that a reasonable person would accept as adequate to support
                  [the] conclusion." Id.
                              This court has previously determined that "the critical need to
                  maintain a high level of security within the prison system entitles the
                  appointing authority's decision to deference by the hearing officer
                  whenever security concerns are implicated in an employee's termination."
                  Dredge u. State, ex rel., Dep't of Prisons, 105 Nev. 39, 42, 769 P.2d 56, 58
                  (1989). In Dredge, we held that the hearing officer committed clear error
                  by refusing to consider substantial evidence supporting a determination
                  from the Director of the Nevada Department of Prisons.        Id. at 42-45, 769
                  P.2d at 58-60. In particular, the Director determined that the terminated
                  employee associated with an ex-inmate in violation of regulations that
                  constituted a security concern.    Id.       We recognized that the Director's
                  finding that the terminated employee's conduct constituted a security
                  concern was supported by substantial evidence; therefore, deference to the
                  Director's decision was warranted.           See id. at 44, 769 P.2d at 59.

SUPREME COURT
       OF
    NEVADA
                                                           3
(0 I947A    .eD
                     Accordingly, we concluded that the hearing officer's order reversing that
                     decision was clearly erroneous, and we affirmed the district court's order
                     reversing the hearing officer's decision. See id. 44-45, 769 P.2d at 59-60.
                                 In addition, in State, ex rel. Dep't of Prisons v. Jackson, 111
                     Nev. 770, 771-73, 895 P.2d 1296, 1297-98 (1995), this court reversed a
                     district court order affirming a hearing officer's decision for failing to defer
                     to the appointing authority when an employee's violation of a regulation,
                     which resulted in termination, implicated a security concern. Although we
                     did not call Dredge into question, we clarified that deference would only be
                     considered when "the facts indicate a clear and serious security threat."
                     Id. at 773, 895 P.2d at 1298.
                                 Here, the appointing authority's determination that
                     respondent committed a security violation is supported by substantial
                     evidence. The hearing officer found the same, and based on that finding,
                     determined that Dredge deference was warranted, but then refused to
                     actually give deference to the appointing authority's decision. Despite this
                     refusal, the district court affirmed the hearing officer's decision. With
                     respect to the applicability of Dredge deference, the district court made no
                     findings.
                                 We are concerned with the hearing officer's refusal to defer
                     after determining that Dredge deference was warranted. Additionally, we
                     are concerned with the district court's failure to announce support within
                     the record of substantial evidence relevant to the applicability of Dredge
                     deference. If the district court does not defer, it must base its decision on
                     specific factual findings that there was no clear and serious security
                     threat. In this case, the district court simply refused to defer, without
                     stating its findings or reasons.


SUPREME COURT
        OF
     NEVADA
                                                            4
(0) 1947A    41P(>
                 Accordingly, we ORDER the order of the district court REVERSED AND
                 REMAND this matter to the district court for proceedings consistent with
                 this order.




                                                  Parraguirre


                                                                                 J.




                 cc: Hon. Timothy C. Williams, District Judge
                      Salvatore C. Gugino, Settlement Judge
                      Attorney General/Las Vegas
                      Morris Polich & Purdy, LLP/Las Vegas
                      Eighth District Court Clerk




SUPREME COURT
      OF
    NEVADA
                                                    5
(0) I947A 4,1e